Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP 18152822.5, filed on 07/17/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/17/2020 has been considered by the examiner.
Oath/Declaration
Oath/Declaration as file 09/23/2020 is noted by the Examiner.
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim(s) 13-18 and 20-24 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Miyata US 6,259,249 (Provided by Applicant; Hereinafter Miyata).
Regarding claim 13, Miyata teaches a target (Page 4, line 45; scale; 2) configured to be used with a position sensor for sensing a position of the target (Page 1; lines 7-9; “induction-type position measuring apparatus”), the target comprising: 
at least one elongated conductive loop structure (Page 5, line 5; closed conductive loops; 8) for allowing eddy currents to flow therein (Page 5, lines 42-44; “This current 13 attempts to flow circularly in loop 8 along its closed-loop path.”) and configured to affect a magnetic field received from the position sensor in a preferred direction along the at least one elongated conductive loop structure (Page 5, lines 51-65).
Regarding claim 14, Miyata further teaches the target according to claim 13, wherein one side of the at least one elongated loop structure is spatially separated from another side of the at least one elongated loop structure (Fig. 1).
Regarding claim 15, Miyata further teaches the target according to claim 13, further comprising: at least another elongated conductive loop structure, wherein the at least one elongated conductive loop structure and the at least another elongated conductive loop structure are conductively coupled to form discrete electrically conductive paths (Fig. 11C; Page 9, lines 11-20).
Regarding claim 16, Miyata further teaches the target according to claim 15, wherein the at least two elongated conductive loop structures are spatially separated (Fig. 11C; Page 9, lines 11-20).
Regarding claim 17, Miyata further teaches the target according to claim 16, wherein the separation or the loop width is equidistant or gradually increasing in size in a direction perpendicular to the elongation of the at least two conductive loop structures (Fig. 11C; Page 9, lines 11-20).
Regarding claim 18, Miyata further teaches the target according to claim 15, wherein the at least two elongated conductive loop structures are arranged to form a non-rotational invariant pattern (Fig. 11C; Page 9, lines 11-20).
Regarding claim 20, Miyata further teaches the target according to claim 13, wherein the magnetic field affected is an alternating magnetic field (Page 5, lines 9-16; discloses the use of an alternating magnetic field (“AC-driving”)).
Regarding claim 21, Miyata further teaches the target according to claim 13, wherein the target has a planar shape (Fig. 1).
Regarding claim 22, Miyata further teaches the target according to claim 13, wherein the target is entirely made of a conductive material (Fig. 11C; Page 9, lines 11-20).
Regarding claim 23, Miyata further teaches the target according to claim 13, wherein the target is made of a non-conductive material and the at least one elongated conductive loop structure is made of a conductive material (Page 5, lines 3-6; Page 6, lines 38-44).
Regarding claim 24, Miyata further teaches the target according to claim 22, wherein the at least one elongated conductive loop structure is printed, edged, glued, or soldered on the non-conductive material (Page 5, lines 3-6; Page 6, lines 38-44).
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Miyata in view of Yumanaka et al US 2003/0136604 (Provided by Applicant; Hereinafter Yumanaka).
Regarding claim 19, Miyata teaches the target according to claim 13, but not specifically further comprising: at least another elongated conductive loop structure, wherein the elongated conductive loop structure and the at least another elongated loop structure are arranged in two distinct planes.
However, Yamanaka does teach further comprising: at least another elongated conductive loop structure, wherein the elongated conductive loop structure and the at least another elongated loop structure are arranged in two distinct planes (Fig. 7; [0042-0043]).
.
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huber Lindenberger et al. US 2020/0348151 - The apparatus (100) has two sensor elements (120,130,140) that generates a magnetic field.
Kluge et al. US 2021/0048316 - The position sensor apparatus (100) has three sensor elements (120,130,140), in which one sensor element generates a first magnetic field and other two sensor elements receive a second magnetic field associated with the first magnetic field. 
Latham et al. US 2018/0340989 - The sensor has a support coil (204) responsive to an alternating current (AC) coil drive signal.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459. The examiner can normally be reached Monday-Friday: 10am-6pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAUL J RIOS RUSSO/Examiner, Art Unit 2867